       Case: 4:20-cv-00013-SA-JMV Doc #: 27 Filed: 10/20/20 1 of 1 PageID #: 73




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

VALERIE GRIFFIN                                                                          PLAINTIFF

V.                                                      CIVIL ACTION NO. 4:20-CV-13-SA-JMV

CLEVELAND STATE BANK                                                                   DEFENDANT

                  ORDER ADOPTING REPORT AND RECOMMENDATION

       On September 25, 2020, Magistrate Judge Virden entered a Report and Recommendation

[26] in this cause. In doing so, Magistrate Judge Virden specifically set forth the facts of this case,

including the Plaintiff’s failure to participate in discovery and her failure to comply with various

Orders of the Court. Magistrate Judge Virden ultimately recommended that “this case be dismissed

for failure to prosecute and comply.” [26]. Despite being advised of her ability to file an Objection

to the Report and Recommendation within fourteen (14) days, the Plaintiff has not filed any such

Objection, and her time to do so has now passed.

       Where no objections to a Report and Recommendation are filed, the Court “need only

satisfy itself that there is no plain error on the face of the record.” Gauthier v. Union Pac. R.R.

Co., 644 F.Supp.2d 824, 828 (E.D. Tex. 2009) (citing Douglass v. United Serv. Auto. Ass’n, 79

F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the Report and Recommendation

and finds it to be well-reasoned and that there is no plain error.

       The Court ADOPTS IN FULL the Report and Recommendation [26]. The Plaintiff’s

claims are hereby dismissed with prejudice for failure to prosecute. This CASE is CLOSED.

       SO ORDERED, this the 20th day of October, 2020.

                                               /s/ Sharion Aycock
                                               UNITED STATES DISTRICT JUDGE
